301 F.2d 20
C. O. BOLT, individually and on behalf of similarly situated employees of the Atlantic Coast Line Railroad Company, Appellant,v.JOINT COUNCIL DINING CAR EMPLOYEES et al., Appellees.
No. 19108.
United States Court of Appeals Fifth Circuit.
April 10, 1962.

Appeal from the United States District Court for the Southern District of Florida; Bryan Simpson, Chief Judge.
Allen G. Siegel, Marion Shepard and Sidney E. Lewis, Jacksonville, Fla., for appellant.
Lawrence Renfroe, Tallahassee, Fla., Morton H. Silver, Miami, Fla., Clark W. Toole, Jr., Ragland, Kurz, Toole & Martin, Jacksonville, Fla., for appellee, Atlantic Coast Line Railroad Co.
Claude Pepper Law Offices, Tallahassee, Fla., for intervenor-appellee.
Before TUTTLE, Chief Judge, and BROWN and BELL, Circuit Judges.
PER CURIAM.


1
The success of the appeal in this case must depend upon our finding that the trial court's determination that action of the defendant Union, of which the appellants were members, was arbitrary or discriminatory against appellants and his class. To the contrary, we find that the evidence fully warranted the findings of the trial court and its conclusion to the effect that "The equities are with the Intervenor and the Union and against the plaintiff, and the defendant Union has the right to negotiate with the defendant Railroad for modification of the 1952 merger agreement."

The judgment of the trial court is

2
Affirmed.